Per Curiam. The Court of Appeals rendered a decision in this case on October 3, 1984, and denied the appellee’s petition for rehearing on October 31, 1984. It was not until after the petition for rehearing was denied that a petition for writ of certiorari to review the decision was filed with us on November 9, 1984. The clerk refused to docket the petition because it was not timely, according to a per curiam order dated February 25, 1980. In that per curiam we wanted to make it unquestionably clear that a petition for review must be filed within seventeen days from the date of the decision made by the Court of Appeals. To that end, we amended Rule 29(6) to read: “Petitions for review must be in writing and must be filed within 17 calendar days from the date of the decision, regardless of whether or not a petition is filed with the court of appeals.” This emphasized language was not included in two subsequent per curiams, one issued on December 22, 1980, and another on March 2, 1981. The petitioner contends that he relied upon our latest per curiam, that our rule was unclear, and therefore, he should not have been denied review. Furthermore, he points out that the compiler of the Arkansas Statutes Annotated omitted the emphasized language. It was an oversight on our part to omit the emphasized language. It was added, not because the rule was unclear, but simply to make certain there could be no misunderstanding of when a petition of review must be filed. In fairness to the petitioner, we have considered his original petition on its merits but decline to grant review. By this opinion we amend our rules to include the language which was omitted so that the first sentence of the second paragraph of Rule 29(6) of the Rules of the Supreme Court and Court of Appeals reads: Petitions for review must be in writing and must be filed within 17 calendar days from the date of the .-decision, regardless of whether or not a petition for rehearing is filed with the Court of Appeals. Inadvertently our records showed this petition was denied on January 14, 1985, without comment. Petition denied.